Case 4:19-cv-00338 Document 21 Filed on 06/26/20 in TXSD Page 1 of 11
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   June 26, 2020
                                                                                David J. Bradley, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION


        KRISTOPHER                     §   CIVIL ACTION NO.
        WALKER,                        §   4:19-cv-00338
              Plaintiff,               §
                                       §
                                       §
            vs.                        §   JUDGE CHARLES ESKRIDGE
                                       §
                                       §
        ANDREW SAUL,                   §
        Commissioner of the            §
        Social Security                §
        Administration,                §
                 Defendant.            §

                       OPINION AND ORDER
             AFFIRMING COMMISSIONER’S FINAL DECISION

            This is a social security appeal. Plaintiff Kristopher Walker
       and Defendant Andrew Saul, Commissioner of the Social
       Security Administration, have each moved for summary
       judgment. See Dkts 12, 16.
            The motion by the Commissioner is granted. The motion by
       Walker is denied.
                 1. Background
            Walker worked as a logistics specialist in the United States
       Navy. Tr 36. He was honorably discharged in April 2014 and
       hasn’t been employed since. Tr 39. He has been diagnosed with
       atrial fibrillation, papillary necrosis, back and knee problems, and
       post-traumatic stress disorder. Tr 17.
            Walker filed an application for disability insurance benefits
       in August 2017 and for supplemental security income in February
       2018. Tr 183–85. He alleges disability beginning in April 2014 due
       to traumatic brain injury, PTSD, and other conditions. Tr 50–51;
Case 4:19-cv-00338 Document 21 Filed on 06/26/20 in TXSD Page 2 of 11




       see 42 USC § 423. The Department of Veterans Affairs has rated
       Walker as ninety percent disabled, seventy percent of which it
       ascribed to his PTSD. Tr 431–32. This rating is the main point of
       contention between the parties.
            The Social Security Administration denied his claim in
       December 2017 and again upon reconsideration in February
       2018. Tr 69, 92. Walker requested and received a hearing before
       an Administrative Law Judge, which occurred in July 2018. Tr 14,
       104–06. The ALJ issued a decision in August 2018, finding that
       Walker wasn’t disabled. Tr 11.
            Walker appealed internally. The Appeals Council denied a
       request for review in December 2018. The ruling by the ALJ thus
       became the final decision of the Commissioner. Tr 1–3. Walker
       commenced this action in January 2019 pursuant to
       42 USC § 405(g) to seek judicial review of that decision. Dkt 1.
            The Commissioner and Walker have filed competing
       motions for summary judgment. The Commissioner seeks to
       affirm the decision. Dkt 12. Walker seeks to reverse and remand
       the decision either for an award of benefits in his favor or for
       further administrative proceedings. Dkt 16.
            A certified copy of the entire administrative record is before
       the Court. Dkt 8. This includes Walker’s medical records, the
       decision by the ALJ, the transcript of the hearing before the ALJ,
       and other documents related to the administrative process. The
       VA medical record includes office treatment and encounter
       records from the Department of Defense and the VA, hospital
       records from the VA hospital, and a mental health statement
       from one of Walker’s treating physicians. Tr 28–29 (Exhibits 1F,
       2F, 5F, 6F, and 7F). It also includes internal medicine and
       psychological evaluations from two independent physicians. Ibid
       (Exhibits 3F and 4F). All of this was before the ALJ.
                 2. Legal Standard
            As to the standard of review. A court’s review of a denial of
       disability benefits by the Commissioner is limited to two
       inquiries. The first is whether the Commissioner applied the
       proper legal standard. Moore v Sullivan, 895 F2d 1065, 1069
       (5th Cir 1990). The second is whether the Commissioner’s
       decision is supported by substantial evidence. Garcia v Berryhill,



                                       2
Case 4:19-cv-00338 Document 21 Filed on 06/26/20 in TXSD Page 3 of 11




       880 F3d 700, 704 (5th Cir 2018), citing 42 USC § 405(g);
       Masterson v Barnhart, 309 F3d 267, 272 (5th Cir 2002).
            Under this standard, substantial evidence is that quantum of
       evidence being “more than a mere scintilla and less than a
       preponderance.” Masterson, 309 F3d at 272, quoting Newton, 209
       F3d at 452. As recently stated by the Supreme Court in Biestek v
       Berryhill, it means “such relevant evidence as a reasonable mind
       might accept as adequate to support a conclusion.” 139 S Ct
       1148, 1154 (2019), quoting Consolidated Edison Co of New York v
       NLRB, 305 US 197, 229 (1938).
            The Court must review the entire record when determining
       whether substantial evidence supports the decision. Emmitt v Saul,
       2019 WL 3500558, *2 (SD Tex), citing Villa v Sullivan, 895 F2d
       1019, 1022 (5th Cir 1990). Beyond this, the reviewing court
       doesn’t reweigh the evidence, consider the questions de novo, or
       substitute its own judgment for that of the Commissioner.
       Masterson, 309 F3d at 272. Any conflicts in the evidence were for
       the Commissioner to resolve—not for the court on review. Ibid,
       citing Newton v Apfel, 209 F3d 448, 452 (5th Cir 2000).
            As to the disability-determination standard. A claimant has the
       initial burden of proving that he suffers from a disability. Garcia,
       880 F3d at 704. The Social Security Act defines disability as the
       “inability to engage in any substantial gainful activity by reason of
       any medically determinable physical or mental impairment which
       can be expected to result in death or which has lasted or can be
       expected to last for a continuous period of not less than 12
       months.” 42 USC § 423(d)(1)(A).
            The ALJ applies a five-step sequential analysis when
       determining disability status. 20 CFR § 404.1520(a)(4). The Fifth
       Circuit recently reiterated the task of the ALJ as follows:
                  o At step one, to consider the applicant’s “work
                      activity, if any.” 20 CFR § 404.1520(a)(4)(i). A
                      person performing “substantial gainful activity”
                      isn’t disabled. 20 CFR § 404.1520(b).
                  o At step two, to consider “the medical severity of
                      [the] impairment(s).” 20 CFR § 404.1520(a)(4)(ii). A
                      person who doesn’t have a “severe impairment”
                      isn’t disabled. 20 CFR § 404.1520(c).



                                        3
Case 4:19-cv-00338 Document 21 Filed on 06/26/20 in TXSD Page 4 of 11




                o     At step three, to consider whether the applicant’s
                      impairment “meets or equals” an impairment listed
                      in Appendix 1 of the regulations. 20 CFR
                      § 404.1520(a)(4)(iii). A person who “meets or
                      equals” the enumerated impairments is disabled.
                      20 CFR § 404.1520(d).
                 o At step four, to consider whether the applicant can
                      perform the same work done in the past. 20 CFR
                      § 404.1520(a)(4)(iv). A person capable of doing such
                      work isn’t disabled. 20 CFR § 404.1520(f).
                 o At step five, to consider the applicant’s “residual
                      functional capacity and . . . age, education, and work
                      experience to see if [he or she] can make an adjust-
                      ment to other work.” 20 CFR § 404.1520(a)(4)(v). A
                      person who can adjust to other work isn’t disabled,
                      but a person who cannot is disabled. 20 CFR
                      § 404.1520(g).
       Schofield v Saul, 950 F3d 315, 317–18 (5th Cir 2020).
            Between steps three and four, the ALJ must assess the
       residual functional capacity of the applicant. See 20 CFR
       § 404.1520(a)(4). “The RFC is the individual’s ability to do
       physical and mental tasks on a sustained basis despite limitations
       from her impairments.” Giles v Astrue, 433 F App’x 241, 245
       (5th Cir 2011) (unpublished). The ALJ uses the RFC assessment
       at the fourth and fifth steps to determine if the applicant could
       perform past relevant work and can adjust to other work.
       20 CFR § 404.1520(e).
            The applicant bears the burden through the first four steps,
       but the burden shifts to the Commissioner at the fifth. Garcia,
       880 F3d at 704 (citations omitted). It is not unusual for an ALJ
       to examine all steps even where an applicant fails to meet his or
       her burden early on. For example, see Strauss v Saul, 2020 WL
       1650758, *3 (SD Tex) (determining failure at step three but
       continuing through step five).
                 3. The determination by the ALJ
            The ALJ performed the standard five-step analysis. At steps
       one and two, Walker met his burden. Tr 16–17. But the ALJ




                                        4
Case 4:19-cv-00338 Document 21 Filed on 06/26/20 in TXSD Page 5 of 11




       concluded that Walker failed to meet his burden at step three.
       Tr 17–19. The ALJ compared Walker’s impairments with the
       definitions listed in Appendix 1 of joint dysfunction (1.02), spinal
       disorders (1.04), recurrent arrhythmias (4.05), chronic kidney
       disease (6.05), nephrotic syndrome (6.06), and PTSD (12.15).
       Tr 18. The ALJ relied on the “opinions of the consultative
       examiners and State Agency Consultants who evaluated the issue
       at the initial and reconsideration levels,” finding that none of
       Walker’s impairments meets or equals the comparable
       Appendix 1 conditions. Tr 18–19.
             The ALJ referenced Walker’s VA record at least twice at this
       stage. See Tr 19. Specifically, the ALJ cited records showing that
       Walker had no difficulty managing his finances, personal needs,
       or daily activities. See Tr 371, 414, 694 (referring to Exhibits 2F
       and 5F). The ALJ found the VA evidence to be consistent with
       independent medical assessments and concluded that Walker was
       only “mildly limited” in managing himself. Tr 19.
             The ALJ continued its analysis through to step five
       notwithstanding the negative finding at step three. As to the RFC
       assessment, the ALJ concluded that Walker had the capacity to
       “lift, carry, push, or pull twenty pounds occasionally and ten
       pounds frequently; stand or walk six hours in an eight-hour
       workday with normal breaks; and sit six hours in an eight-hour
       workday with normal breaks.” Tr 19. The ALJ also found that
       Walker had certain limitations—for instance, an ability to carry
       out detailed but not complex tasks and to interact with co-
       workers, supervisors, or the public only occasionally. Ibid. The
       ALJ referenced Walker’s VA record in this regard thirty-four
       times as to hospital records, doctor’s office encounters, medical
       reports, and medical source statements from treating physicians
       from the VA. See Tr 19–23, 28–29 (referring to Exhibits 1F,
       2F, 5F, 6F, and 7F).
             Based on the RFC assessment, the ALJ found at step four
       that Walker was unable to perform any past relevant work. Tr 23.
       But he found at step five that Walker was capable of working jobs
       that exist in significant numbers in the national economy. Tr 24.
       This was based on the testimony of a vocational expert, who
       identified a significant number of light, unskilled jobs available to




                                        5
Case 4:19-cv-00338 Document 21 Filed on 06/26/20 in TXSD Page 6 of 11




       one such as Walker in the regional and national economies. These
       included, for instance, work as an office cleaner, small products
       assembler, and office mail clerk. Tr 24, 46–47.
            The ALJ ultimately concluded that Walker is not disabled
       and denied him benefits. Tr 24–25.
                 4. Analysis
            The meaning and scope of a recent regulatory change is at
       issue between the parties with respect to the prior finding by the
       VA that Walker was ninety percent disabled. Given that a VA
       disability rating assesses the severity of an impairment, it
       implicates the ALJ’s analysis at steps two and three and the RFC
       assessment. It also implicates steps four and five because they
       depend largely on the RFC assessment.
            The main dispute is whether and the extent to which the ALJ
       should have considered the VA disability rating itself, and not
       solely the underlying VA records. Before March 2017, 20 CFR
       § 404.1504 stated:
                 A decision by any nongovernmental agency or
                 any other governmental agency about whether
                 you are disabled or blind is based on its rules
                 and is not our decision about whether you are
                 disabled or blind. We must make a disability or
                 blindness determination based on social
                 security law. Therefore, a determination made
                 by another agency that you are disabled or blind
                 is not binding on us.
       20 CFR § 404.1504 (amended 2017).
            As phrased, this provision was unclear as to what weight or
       deference—if any—should be given to determinations by other
       agencies. But as to a disability rating by the Department of
       Veterans Affairs, the Fifth Circuit previously held, “A VA rating
       is certainly not binding on the Secretary, but it is evidence that
       should be considered and is entitled to great weight.” Rodriguez v
       Schweiker, 640 F2d 682, 686 (5th Cir 1981) (citations omitted).
            Effective March 2017, the most recent version of 20 CFR
       § 404.1504 modified the duties of the ALJ with respect to




                                       6
Case 4:19-cv-00338 Document 21 Filed on 06/26/20 in TXSD Page 7 of 11




       disability determinations by other agencies. The regulation now
       states:
                 Other governmental agencies and non-
                 governmental entities—such as the Department of
                 Veterans Affairs, the Department of Defense, the
                 Department of Labor, the Office of Personnel
                 Management, State agencies, and private
                 insurers—make disability, blindness, employ-
                 ability, Medicaid, workers’ compensation, and
                 other benefits decisions for their own programs
                 using their own rules. Because a decision by any
                 other governmental agency or a non-
                 governmental entity about whether you are
                 disabled, blind, employable, or entitled to any
                 benefits is based on its rules, it is not binding on
                 us and is not our decision about whether you
                 are disabled or blind under our rules. Therefore,
                 in claims filed (see § 404.614) on or after
                 March 27, 2017, we will not provide any analysis in
                 our determination or decision about a decision made by
                 any other governmental agency or a nongovernmental
                 entity about whether you are disabled, blind,
                 employable, or entitled to any benefits.
                 However, we will consider all of the supporting evidence
                 underlying the other governmental agency or
                 nongovernmental entity’s decision that we receive as
                 evidence in your claim in accordance with
                 § 404.1513(a)(1) through (4).
       20 CFR § 404.1504 (emphasis added).
            Amendments elsewhere indicate that determinations by
       other agencies will be accorded little weight as to disability
       decisions under the Social Security Act:
                 Evidence that is inherently neither valuable nor
                 persuasive. Paragraphs (c)(1) through (c)(3)
                 apply in claims filed (see § 404.614) on or after
                 March 27, 2017. Because the evidence listed in
                 paragraphs (c)(1) through (c)(3) of this section
                 is inherently neither valuable nor persuasive to the




                                       7
Case 4:19-cv-00338 Document 21 Filed on 06/26/20 in TXSD Page 8 of 11




                 issue of whether you are disabled or blind under
                 the Act, we will not provide any analysis about how we
                 considered such evidence in our determination or
                 decision, even under § 404.1520c:
                 (1) Decisions by other governmental agencies
                 and nongovernmental entities. See § 404.1504.
       20 CFR § 404.1520b(c) (emphasis added).
            At base, these amendments clearly specify that the ALJ isn’t
       required to discuss or analyze a VA disability rating at any of the
       five steps or the RFC assessment. Even so, the ALJ retains a duty
       to consider the record underlying a VA disability rating.
            The ALJ expressly took this approach here. It observed
       when making the RFC assessment that it was under no duty to
       consider the VA disability rating. Tr 19–23. In line with the
       amended regulation, the ALJ stated that “the VA findings of
       disability percentages are prior administrative findings by a
       governmental agency and [are] not considered under current
       rules.” Tr 23. The ALJ then cited to the underlying VA record
       almost forty times during its step three and RFC analyses when
       considering its own decision. See Tr 19–23, 28–29.
            Walker asserts to the contrary that precedent still requires an
       ALJ to “give great weight” to a VA disability rating. See Dkt 16
       at 6, citing Luther v Berryhill, 891 F3d 872, 876 (9th Cir 2018);
       McCartey v Massanari, 298 F3d 1072, 1076 (9th Cir 2002); see also
       Rodriguez, 640 F2d at 686. But such cases interpret the previous
       regulatory scheme. They don’t address or resolve the standard
       under the current regulations.
            To be clear, this isn’t a situation invoking the Fifth Circuit’s
       rule of orderliness. That rule typically holds that “when the Fifth
       Circuit issues a decision that directly resolves a legal question,
       later Fifth Circuit panels and the district courts may not overrule
       the decision, right or wrong.” Hines v Quillivan, 395 F Supp 3d
       857, 864 (SD Tex 2019), citing Lyda Swinerton Builders Inc v
       Oklahoma Surety Co, 903 F3d 435, 455 (5th Cir 2018). But the Fifth
       Circuit recognizes the ability of a district court to consider a
       question anew when an intervening change clearly alters the
       underlying law. For example, see Spong v Fidelity National Property
       and Casualty Insurance Co, 787 F3d 296, 303 (5th Cir 2015).



                                        8
Case 4:19-cv-00338 Document 21 Filed on 06/26/20 in TXSD Page 9 of 11




            So it is here. The regulatory revision to § 404.1504 is
       significant. This requires fresh analysis, not simply deference to
       earlier precedent considering a prior and very different version.
       The Western District of Texas recently came to the same
       conclusion in Rodriguez v Commissioner of Social Security, finding no
       error when an ALJ failed to credit an applicant’s VA disability
       rating because earlier Fifth Circuit precedent was “based on a
       former regulatory scheme.” 2020 WL 614591, *7 (WD Tex).
            Even apart from prior precedent, and even conceding that
       the ALJ’s disregard of the VA disability rating is in literal accord
       with the amended § 404.1504, Walker contends that the ALJ still
       committed legal error by failing to consider that rating. Dkt 16 at
       4–5. He points for support to a more general provision in the
       amended regulation, which provides:
                Other medical evidence. Other medical
                evidence is evidence from a medical source that
                is not objective medical evidence or a medical opinion,
                including judgments about the nature and severity of your
                impairments, your medical history, clinical
                findings, diagnosis, treatment prescribed with
                response, or prognosis. (For claims filed (see §
                404.614) before March 27, 2017, other medical
                evidence does not include a diagnosis,
                prognosis, or a statement that reflects a
                judgment(s) about the nature and severity of
                your impairment(s)).
       20 CFR § 404.1513(a)(3) (emphasis added).
            Walker argues that § 404.1513(a)(3) thus requires an ALJ to
       consider the VA disability rating as medical evidence even though
       § 404.1504 expressly does not. The argument is at least plausible.
       In line with § 404.1513(a)(3), a VA disability rating is not
       “objective medical evidence or a medical opinion.” And it does
       present a percentage gauge of the severity of a disability, thus
       constituting “judgment(s) about the nature and severity” of an
       impairment.
            But proper construction isn’t limited to the terms of
       § 404.1513(a)(3) standing alone. And construing a VA disability
       rating itself as other medical evidence would run afoul of several



                                        9
Case 4:19-cv-00338 Document 21 Filed on 06/26/20 in TXSD Page 10 of 11




        related canons of construction. Text must be construed as a
        whole. See In re Supreme Beef Processors, Inc, 468 F3d 248, 253 (5th
        Cir 2006); see also Antonin Scalia and Bryan A. Garner, Reading
        Law: The Interpretation of Legal Texts, 167 (West 2012) (whole-text
        canon). Every word and provision must also be given effect, with
        none ignored or rendered mere surplusage. Asadi v GE Energy
        (USA) LLC, 720 F3d 620, 628 (5th Cir 2013); see also Scalia and
        Garner at 174 (surplusage canon). Provisions of a text should be
        interpreted to render them compatible and not contradictory.
        Asadi, 720 F3d at 622; see also Scalia and Garner at 180
        (harmonious-reading canon). And a specific provision prevails if
        a conflict appears with a more general proposition. United States v
        John, 309 F3d 298, 302 n 5 (5th Cir 2002); see also Scalia and
        Garner at 183 (general/specific canon).
             Reading § 404.1513(a)(3) together with the recent revision of
        § 404.1504 shows why Walker’s argument isn’t sound. The latter
        provision now clearly states that the ALJ will not provide any
        analysis of a disability determination by another agency—with
        specific reference included as to decisions by the Department of
        Veterans Affairs. And it also specifically cites to § 404.1513(a)(3),
        noting only that “all of the supporting evidence underlying” such
        decision will be considered. Further amendment elsewhere
        specifies that the actual determinations by other agencies will be
        accorded little weight, designating them as “inherently neither
        valuable nor persuasive” to the question of disability under the
        Social Security Act. 20 CFR § 404.1520b(c).
             Said another way, the most recent changes to the regulation
        are meaningless if a VA disability rating can simply be reclassified
        as other medical evidence. The best reading of § 404.1504 and related
        provisions instead places no duty on an ALJ to provide any
        specific analysis of a VA disability rating. And an ALJ meets the
        sufficient-evidence standard by considering the supporting
        evidence underlying that rating.
             The ALJ’s approach here was entirely consistent with the
        terms of both § 404.1504 and § 404.1513(a)(3). And it is beyond
        contest that the ALJ reviewed for itself and based its decision
        upon the underlying VA record.




                                         10
Case 4:19-cv-00338 Document 21 Filed on 06/26/20 in TXSD Page 11 of 11




                5. Conclusion
            No legal error appears. Substantial evidence in the record
        supports the decision of the ALJ.
            The motion by Walker for summary judgement is DENIED.
        Dkt 16.
            The motion by the Commissioner for summary judgment is
        GRANTED. Dkt 12.
            The final decision of the Commissioner is AFFIRMED.
            SO ORDERED.

            Signed on June 26, 2020, at Houston, Texas.



                                    _________________________
                                    Hon. Charles Eskridge
                                    United States District Judge




                                     11
